Citation Nr: 1518861	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-18 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to Montgomery GI Bill (MGIB) Chapter 30 "kicker" payments under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill program). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from August 1998 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision from the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Phoenix, Arizona.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran elected for Post 9/11 GI Bill (Chapter 33) education benefits in lieu of Chapter 1606 benefits; however, there was no kicker owed under the Chapter 1606 program because the Veteran was not eligible for a kicker under Chapter 1606 on the date of his irrevocable election. 

2.  The Veteran did not make an irrevocable election to relinquish eligibility under Chapter 30 for Chapter 33 educational assistance. 


CONCLUSION OF LAW

The criteria for education program "kicker" payments from Chapter 30 payable under Chapter 33 are not met.  38 U.S.C.A. § 3015 (West 2014); 38 C.F.R. § 21.9650 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is inapplicable to matters of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  With regard to present claim, the issue turns on an application of the law to the facts of the case, which are not in dispute.  Therefore, VA's duties under VCAA do not apply to this claim.

Chapter 33 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces.  38 U.S.C.A. §§ 3301-3324.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, met certain minimum service requirements, and made an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520.  An individual may make an irrevocable election to receive benefits under this Chapter by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520.

For supplemental educational assistance, in general, an individual who made an election to receive educational assistance under Chapter 33 and who, at the time of the election, was entitled to increased educational assistance under 38 U.S.C.A. § 3015(d) or section 16131(i) of title 10 shall remain entitled to increased educational assistance in the utilization of the individual's entitlement to educational assistance under this chapter.  38 U.S.C.A. § 3316.  If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under Chapter 30 and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 38 U.S.C. § 3015(d), the individual remains entitled to that increase under Chapter 33.  38 C.F.R. § 21.9650(b)(1).   If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under 10 U.S.C. Chapter 1606 in accordance with the provisions of 38 C.F.R. § 21.9520(c) and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 10 U.S.C. § 16131(i), the individual remains entitled to that increase ("kicker") under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9650(c)(1).

The Veteran is appealing the termination of his kicker payments under Chapter 33 (Post-9/11 GI Bill).  Contained in the Veteran's education file is a July 2000 application for Chapter 30 education benefits.  In his application, the Veteran answered "no" when asked if he had previously applied for VA benefits.  A January 2009 letter from VA notified the Veteran that his claim for MGIB benefits had been processed, and that he may be entitled to the Army College Fund (also known as a "kicker").  An April 2009 letter notified the Veteran that MGIB benefits included an additional kicker amount.  On December 21, 2011, the Veteran filed a VA Form 22-1990, making an irrevocable election to receive benefits under Chapter 33 in lieu of Chapter 1606 benefits.  He indicated in his application that he had previously applied for a home loan and Chapter 30 benefits.  The Veteran also answered "no" when asked if he qualified for the active duty kicker and the reserve kicker.  In January 2012, VA issued a certificate of eligibility certifying that he was entitled to 25 months and 4 days of entitlement under Chapter 33.  Later that month, payment was processed, which included an MGIB kicker payment.  In July 2012, the VA processed payment for the Veteran including the kicker payment through July 31, 2012.  Effective August 1, 2012, VA discontinued kicker payments to the Veteran.  The May 2013 statement of the case (SOC) noted that although the Veteran was eligible for the Chapter 30 (MGIB) kicker, he did not relinquish Chapter 30 benefits to receive Post-9/11 GI Bill benefits; therefore, he cannot receive kicker payments under the Post-9/11 GI Bill.  The SOC also stated that when the Veteran's payments were originally processed, a kicker payment was included; however, his record was corrected to reflect no kicker entitlement.   

At his March 2014 Board hearing, the Veteran stated that he elected to forfeit eligibility under Chapter 1606 in order to receive benefits under the Post-9/11 GI Bill.  He stated that he was told by a representative at the Vet Center at his university that relinquishing either Chapter 1606 or Chapter 30 benefits would allow him to receive Chapter 33 benefits with the additional kicker payments.    

It is evident from the record that at the time of his irrevocable election to receive benefits under Chapter 33 in lieu of Chapter 1606 benefits in December 2011, the Veteran was awarded eligibility for Chapter 30 benefits which he used in part.  The Veteran was also eligible for a kicker increase under Chapter 30.  However, the weight of the evidence does not show that the Veteran was ever eligible for a kicker increase under Chapter 1606.  A January 4, 2012 Veterans Information Solution printout, (which captures service department information provided by the Department of Defense (DoD)), shows that the Veteran was eligible for the Chapter 30 kicker only.  A Chapter 1606 DoD data record also dated January 4, 2012 shows no kicker status.  The regulations are clear in that for the Veteran to have been eligible for the kicker under Chapter 33, he must have been eligible for the kicker under Chapter 1606 at the time of his December 21, 2011 irrevocable election to relinquish eligibility under Chapter 1606.  As the Veteran did not make an irrevocable election to relinquish eligibility under Chapter 30 for Chapter 33  benefits, the kicker payments under that program are not payable.  Accordingly, the Veteran is not eligible for Chapter 30 kicker payments under the provisions of Chapter 33.
  
The Board acknowledges that the Veteran was erroneously awarded a kicker increase when he was first awarded benefits under Chapter 33.  To the extent that the Veteran may be arguing that he detrimentally relied on the erroneous issuance, and that this eligibility should not be revoked, there is no legal eligibility that exists based on the Veteran's ineligibility for a kicker increase under Chapter 1606 at the time of his irrevocable revocation of Chapter 1606 benefits in December 2011.  

The Board also recognizes the Veteran's arguments that he choose to revoke Chapter 1606 eligibility based on the advice of a Vet Center representative at his school, and that he should now be allowed to revoke eligibility to Chapter 30 benefits.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").   

While sympathetic to the Veteran, the Board is nonetheless bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.     


ORDER

Entitlement to MGIB Chapter 30 "kicker" payments under the provisions of Chapter 33, Post-9/11 GI Bill program is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


